Citation Nr: 1606576	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  13-15 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to increased initial evaluation for plantar fasciitis right foot, rated as noncompensable from October 14, 2003, and as 10 percent disabling from May 6, 2009. 

2.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling effective May 8, 2008, and 30 percent disabling from September 26, 2012. 

3.  Whether new and material evidence has been received to reopen the previously denied claim for entitlement to service connection for sinusitis.

4.  Whether new and material evidence has been received to reopen the previously denied claim for entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected plantar fasciitis. 
7.  Entitlement to service connection for cold sores.

8.  Entitlement to service connection for left lung nodule, claimed as a lung condition.

9.  Entitlement to service connection for left knee disability, to include as secondary to service-connected plantar fasciitis.

10.  Entitlement to service connection for hay fever.

11.  Whether the October 8, 2004 rating decision denying service connection for bilateral pes planus contained clear and unmistakable error (CUE).

12.  Whether the October 8, 2004 rating decision denying service connection for keratoconus contained CUE.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 









INTRODUCTION

The Veteran had active duty from September 1996 to September 2000 and from February 3, 2003 to October 13, 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010, April 2013, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This case was before the Board in July 2015, when it was remanded to provide the Veteran her requested videoconference hearing.  

The Veteran testified at a videoconference hearing in October 2015 before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.  

The issues of whether there was CUE in the October 2004 rating decision that denied service connection for sinusitis, whether new and material evidence has been received to reopen the previously denied claim for a right knee disability, and whether new and material evidence has been received to reopen the previously denied claim for sleep apnea, were raised in the October 2015 hearing transcript and an October 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an increased rating for right foot plantar fasciitis, entitlement to an increased rating for PTSD, entitlement to service connection for hay fever, sinusitis, a lung condition, a left ankle disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  The Veteran's petition to reopen her claims for service connection for sinusitis and a left ankle disability were last denied in a September 2007 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final September 2007 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims for entitlement to service connection sinusitis and a left ankle disability.

3.  The Veteran's cold sores are related to active service.  

4.  The record does not establish that any of the correct facts, as they were known at that time, were not before the RO at the time of the October 2004 rating decision denying service connection for pes planus, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim for service connection for pes planus would have been manifestly different but for the error.

5.  In denying service connection for keratoconus, the October 2004 rating decision failed to properly apply the presumption of soundness that clearly was applicable to the facts of the case.
 
6.  The failure to properly apply the presumption of soundness resulted in the erroneous denial of service connection for the Veteran's keratoconus.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied the Veteran's petition to reopen his claim for sinusitis and denied entitlement to service connection for a left ankle is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final September 2007 rating decision is new and material; the criteria to reopen the claims for service connection for sinusitis and a left ankle disability have been met.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

3.  The criteria for service connection for cold sores are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.310 (2015).

4.  The October 2004 rating decision denying service connection for a bilateral pes planus disability did not contain CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

5.  The October 2004 rating decision denying service connection for keratoconus contained CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

6.  Service connection for keratoconus is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall 

As noted above, this case was remanded in July 2015 to provide the Veteran her requested hearing.  The Board notes that the remand directive indicated that the Veteran should be scheduled for a Travel Board hearing.  The Veteran testified at an October 2015 videoconference hearing.  Nevertheless, the Board finds that the videoconference substantially complies with the remand directive.  To that effect, in a September 2015 hearing response, the Veteran indicated that she would attend the scheduled videoconference hearing.  Additionally, to date, the Veteran has not voiced any disagreement regarding receiving a videoconference hearing rather than the directed travel board hearing.  Accordingly, the Board finds that there was substantial compliance with the July 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required.).

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)  (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 18 Vet. App. 112, 120-21 (2004).

With regard to the Veteran's petitions to reopen her previously denied claims and the service connection claim adjudicated herein, the Board is reopening the Veteran's claims and granting service connection for cold sores, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

With regard to the Veteran's CUE motions, the VCAA it is not applicable.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  A CUE motion is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  Thus, VA's duties to notify and assist are not applicable to CUE claims.  See also 38 C.F.R. § 20.1411(c), (d) (2015).

As noted above, the Veteran testified at a hearing before the undersigned VLJ in October 2015.  Pursuant to 38 C.F.R. § 3.103(c)(2) (2015) a VLJ who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran presented testimony and the VLJ asked questions to draw out relevant evidence in support of the Veteran's appeals.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the motions, and the Veteran through testimony and questioning demonstrated actual knowledge of the elements necessary to substantiate her motion.  Moreover, the Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015) such that the Board may adjudicate the claims and motions.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims and motions, de novo.

New and Material Evidence 

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).
New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

Service connection for sinusitis was initially denied in an October 2004 rating decision, on the basis that there was no evidence that the Veteran was treated for sinus problems during service and no evidence that she currently had sinusitis.  Although the Veteran was notified of this rating decision and her appellate rights, she did not appeal.  Additionally, new and material evidence in support of the claims was not received within the appeal period.  As such, the October 2004 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In April 2007, the Veteran filed a petition to reopen her previously denied claim for sinusitis and filed a claim for service connection for a left ankle disability.  A September 2007 rating decision denied the Veteran's petition to reopen her sinusitis claim, finding that new and material evidence had not been received.  The decision also denied the Veteran's claim for a left ankle disability, finding that although she injured her ankle during service, there was no evidence of a current disability. 

Although the Veteran was notified of this rating decision and her appellate rights, she did not appeal.  Additionally, while additional evidence was submitted during the appeal period, none of the evidence was material to her sinusitis or left ankle claims.  As such, the September 2007 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In July 2009, the Veteran requested to reopen her previously denied claims for sinusitis and a left ankle disability.  A July 2010 rating decision denied the Veteran's petition finding that new and material evidence had not been received.  The Veteran timely appealed the July 2010 rating decision. 

Evidence received since the last final denial of the Veteran's claims in September 2007 includes additional private and VA treatment records, VA examination reports, and lay statements and testimony from the Veteran.  All the evidence is new in that it was not previously of record at the time of the September 2007 rating decision.  Furthermore, the VA examination reports, medical treatment records, and the Veteran's statements are material because they address the Veteran's in-service and post-service sinus and left ankle symptoms.  Additionally, the examination reports are material regarding the Veteran's left ankle because they noted diagnoses of a subacute or acute left ankle fracture and left ankle sprain and addressed the etiology of the ankle diagnoses.  As this evidence goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claims of entitlement to service connection for sinusitis and a left ankle disability are reopened.  To that extent the claims are granted.

Cold Sores

Service connection may be established for a disability resulting from a disease or injury in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The Veteran asserts that her cold sores originally manifested during service and that she has had intermittent flare-ups since that time.  

VA treatment records indicate that the Veteran is diagnosed with cold sores (ICD 9-CM 799.9).  Accordingly, the first Shedden element is met.  

An August 1999 service treatment record noted that the Veteran had swelling and grouped vesicles on her upper lip.  She was diagnosed with herpes simplex.  The Board notes that the medical code provided for cold sores noted in the Veteran's VA treatment records lists cold sores and states "see also herpes, simplex."  Accordingly, cold sores and herpes simplex of the lip are one and the same.  Accordingly, the second Shedden element is met.  

With regard to the etiology of the Veteran's herpes simplex, the record does not contain an etiological opinion.  However, after a careful review of the record, and resolving any doubt in favor of the Veteran, the Board finds that there is satisfactory medical and lay evidence indicating that the Veteran's cold sores or herpes simplex was incurred during active service.  The Veteran provided competent and credible testimony that her cold sores first manifested in 1999 during active service and have recurred since that time.  See Davidson v. Shinseki, 581 F.3d at 1316 (noting that the absence of a "valid medical opinion" is not an absolute bar to service connection); Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptoms).  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  See 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  The Veteran's competent and credible testimony meets the nexus criteria outlined in 38 C.F.R. § 3.303(d) (2015), as it indicates that her cold sores are causally related to her diagnosis of herpes simplex during service.  Additionally, VA treatment records repeatedly note that the Veteran was initially diagnosed with her cold sores 1999.  In light of the VA treatment records notation of an ongoing diagnosis since 1999 and the Veteran's competent and credible testimony regarding the initial manifestation and ongoing outbreaks of herpes simplex, the Board finds that service connection is warranted. 

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for herpes simplex is warranted.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

CUE Legal Criteria

A final and binding rating decision will be accepted as correct in the absence of CUE.  Where the evidence establishes such an error, the prior decision will be reversed and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a) (2015).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  38 C.F.R. § 20.1403(a) (2015).  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a) (2015); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE motion.  Damrel v. Brown, 6 Vet. App. 242, 245   (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) (finding that the claimant simply requesting that the Board reweigh or reevaluate the evidence is not a valid claim of CUE).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Only the law as it existed at the time of the rating decision in question may be considered.  See 38 C.F.R. § 20.1403(b) (2015).

The presumption of soundness applies when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  Under the presumption of soundness, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R.§ 3.304(b)(1) (2015).  However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  Id.  

CUE In Denying Service Connection For Pes Planus

Service connection for pes planus was denied in an October 2004 rating decision, which found that the Veteran's bilateral pes planus was a congenital or developmental defect, that more likely than not had been present since childhood, and was unrelated to military service and not subject to service connection.  The evidence of record at the time of the October 2004 rating decision consisted of the Veteran's STRs, the Veteran's application for service connection, a December 2002 treatment record from King's Daughter Hospital, which pertained to treatment for laryngitis and is not relevant, VA treatment records dated December 2003 through February 2004, and a July 2004 VA examination report.  

The Veteran argues that the RO misapplied the presumption of soundness and regulations regarding congenital defects in the October 2004 rating decision.  Specifically, she argues that her STRs indicate that she had no problems with pes planus prior to her enlistment and that her first treatment was during service.  In essence, the Veteran seems to be asserting that even if her pes planus is a congenital defect, because it became symptomatic during service, service connection is warranted on the basis of a superimposed injury or disease. 

The Veteran's STRs indicate that she was treated for foot pain in June 2003, at which time it was noted that she had some decrease in her arch and that she used over-the-counter arch supports.  Another June 2003 STR noted that the Veteran had intermittent foot pain since April 2003, but recently had frequent bilateral foot pain.  It was noted that she only had boots and could not relax her feet by wearing tennis shoes.  She was assessed with plantar fasciitis and given a profile for resting 15 minutes every hour.  She was treated again in July 2003, at which time it was noted that she had experienced increased foot pain in her bilateral arches since April 2003, but her pain had worsened since her deployment.  It was noted that her pain had not decreased despite increased arch support.  She was assessed with fallen arches and plantar fasciitis and given injections in both feet for pain relief.  A September 2003 STR noted that the Veteran had foot pain during deployment and was assessed with fallen arches and told to follow up with podiatry after her deployment.  She was assessed with "pes planus -painful."  On her September 2003 report of medical history at release from active duty, the Veteran reported that during deployment she had bilateral foot injuries and foot injections.  The Veteran's September 2003 report of medical examination at release from active duty noted that her feet were abnormal.  The examiner noted that her right and left arches had tenderness along her plantar fasciitis.  She was noted to have normal arches.  Her summary of defects and diagnoses noted "foot pain / plantar fasciitis."

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury, which created additional disability.  See VAOPGCPREC 82-90 (1990) (stating service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).

In cases where the Veteran seeks service connection for a possible congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  See 38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.303(c) (2015) (stating the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries.").  See also Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009). 

In the present case, the October 2004 rating decision found that the Veteran's pes planus was a congenital defect.  Accordingly, the Veteran was not entitled to the presumption of soundness.  Service connection for a congenital defect is only warranted if her congenital pes planus was subject to a superimposed disease or injury.  See VAOPGCPREC 82-90 (1990).  In the present case, the Veteran's assertions that her pes planus was "aggravated" during service amount to a disagreement with the adjudicator's weighing of the evidence to determine that there was no superimposed disease or injury during service to the Veteran's congenital defect.  The Court has held that a disagreement with the weighing of the evidence does not constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  See also Crippen v. Brown, 9 Vet. App. 412  (1996) (requesting that the Board reweigh or reevaluate the evidence is not a valid claim of CUE).  As such, the Board finds there was no CUE in the October 2004 decision denying service connection for pes planus, and the Veteran's motion is denied.

CUE In Denying Service Connection For Keratoconus

Service connection for keratoconus was denied in an October 2004 rating decision, which found that the condition existed prior to service and that there was no evidence the condition was permanently worsened by service.  The evidence of record at the time of the October 2004 rating decision consisted of the Veteran's STRs, a December 2002 treatment record from King's Daughter Hospital, which pertained to treatment for laryngitis and is not relevant, the Veteran's application for service connection, VA treatment records dated December 2003 through February 2004, and a July 2004 VA examination report.  

In a July 2009 correspondence, the Veteran argued that the October 2004 rating decision was clearly erroneous in not granting service connection on the basis of aggravation of a pre-existing condition.  However, at her October 2015 hearing the Veteran argued that she was initially diagnosed with keratoconus during active duty, therefore service connection should have been granted in the October 2004 rating decision.

The Veteran's STRs for her first period of service are silent for evidence of keratoconus.  While she was noted to have complex myopic astigmatism (CMA), her optometry examinations were otherwise unremarkable and her ocular health was noted as normal.  The Veteran was recalled to active duty on February 3, 2003.  A February 10, 2003 STR indicated that it was recommended that she undergo a corneal topography.  A March 2003 STR noted she was diagnosed with keratoconus and was fitted for contact lenses for keratoconus.  On her September 2003 report of medical history at release from active duty, the Veteran reported an eye disorder or trouble.  In the remarks section she noted that she had astigmatism.  Her corresponding report of medical examination noted that she wore glasses, and that her corrected distance vision was 20/50 in the right eye and 20/20 in the left eye and her corrected near vision was 20/30 in the right eye and 20/20 in the left eye.  The Veteran was referred to UMMC ophthalmology for a consultation.  At her October 10, 2003 UMMC appointment, she reported that her vision was getting worse and that she had a history of "KCN" or keratoconus.  The diagnosis of keratoconus was confirmed.  The Veteran was released from active duty October 13, 2003. 

Under the presumption of soundness, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004).  The Board notes that the Veteran's STRs do not contain a report of physical examination at entrance for her second period of active service.  As such, no abnormalities can be shown, and she must be presumed to have been in sound condition unless there is evidence that clearly and unmistakably shows that the Veteran's keratoconus existed prior to her second period of service.  

In this regard, the October 2004 rating decision found that the evidence clearly and unmistakably showed that the Veteran's keratoconus existed prior to her second period of service.  With regard to whether her pre-existing keratoconus was aggravated during service, the October 2004 rating decision stated that there must be objective evidence of worsening of the pre-existing condition during service in order to establish service connection.  The rating decision found that the record contained no such evidence.  On that basis, the October 2004 rating decision denied service connection for keratoconus.  

However, because the Veteran's keratoconus was not noted at re-entrance to active service, in addition to finding by clear and unmistakable evidence that the Veteran's keratoconus existed prior to service, VA also had the burden of establishing that her keratoconus was clearly and unmistakably not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004).  The October 2004 rating decision effectively shifted that burden of proof from VA to the Veteran and never addressed whether there was clear and unmistakable evidence that the Veteran's keratoconus was not aggravated during her second period of service.  This error is undebatable and but for the error, the benefit sought on appeal would have been granted.  Therefore, reversal of the October 2004 rating decision is warranted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for sinusitis is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a left ankle disability is reopened.

Entitlement to service connection for cold sores is granted.  

The motion to reverse and revise the October 2004 rating decision's denial of service connection for pes planus on the basis of CUE is denied. 

The motion to reverse and revise the October 2004 rating decision's denial of service connection for keratoconus on the basis of CUE is granted. 


REMAND

VA treatment notes in November 2015 indicated that a computed tomography (CT) scan of the Veteran's sinuses was ordered.  However, records pertaining to the CT scan have not been associated with the record.  Additionally, a May 2015 treatment record indicated that the Veteran had been referred to an outside podiatrist.  However, subsequent fee based treatment records are not of record.  Accordingly, on remand all outstanding VA treatment records, to include all VA fee based treatment, should be obtained. 

With regard to private treatment records, an August 2014 VA treatment record noted that the Veteran had recently begun receiving private primary care at Lakeland Family Medicine Clinic and private psychiatric care from Mississippi Medical Center (UMMC).  An August 2014 record noted that the Veteran had received private treatment for her plantar fasciitis from Dr. Tamburino.  A March 2012 VA foot examination report noted that the Veteran received physical therapy at Medicomp Physical Therapy.  An October 2008 VA treatment noted that the Veteran was referred to South Mississippi Psychiatric Group for private psychiatric treatment.  The aforementioned treatment records have not been requested or otherwise obtained.  Accordingly, on remand, reasonable efforts must be made to obtain all outstanding and any updated private treatment records related to the disabilities on appeal. 

The evidence of record indicates that the Veteran's PTSD and plantar fasciitis may have worsened since her last VA examinations.  At her October 2015 hearing, the Veteran testified that PTSD symptoms had worsened in the last 2-3 years.  With regard to her plantar fasciitis, a November 2015 VA treatment record noted that the Veteran had worsening pain in her feet.  As the Veteran's testimony and VA treatment record support a finding that her PTSD and plantar fasciitis have worsened, contemporaneous VA examinations are warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

With regard to the Veteran's claims for service connection for left ankle and left knee disabilities, the Veteran was provided a VA examination in August 2014 at which time she was diagnosed with the left ankle sprain, left knee meniscus tear and degenerative joint disease (DJD).  After reviewing the examination report the Board finds that the August 2014 examination report is inadequate for adjudicating the claims.  First, the examiner only addressed secondary service connection and did not discuss whether the Veteran's diagnoses were directly related to active service.  Second, the examiner's opinions concerning secondary service connection are inadequate.  With regard to whether the Veteran's left ankle and left knee disabilities were caused by her service-connected plantar fasciitis, the examiner opined that the Veteran's left knee disabilities were less likely than not due to or aggravated by her plantar fasciitis.  

The examiner noted that the Veteran sustained a twisting injury to the left ankle well prior to her diagnosis of plantar fasciitis and that she tore her meniscus in 2012 while walking down stairs.  With regard to the Veteran's left knee DJD, the examiner stated that arthritis could occur in any joint without being secondary to any other joint or foot condition.  The examiner further noted that arthritis results from a complex interplay of multiple factors, including joint integrity, body habitus, genetics, local inflammation, mechanical forces, and cellular and biochemical processes, and that for most patients their arthritis is linked to one or more factors.  The examiner further stated that lay people and many doctors believe that pain or disability in one leg can stress the other one and produce symptoms and that it is often claimed that an injury causing disability in one leg initiated or aggravated a disabling condition in the opposite or previously asymptomatic lower extremity.  The examiner explained that the basis of that theory was that the injury to one leg causes the individual to favor and unduly stress the normal extremity, which causes or accelerates arthritis.  However, the examiner stated that the mechanics of limping are poorly documented in orthopedic literature and that there was no clear scientific basis for concluding that an injury in one extremity rarely causes a major problem in the opposite or uninjured extremity.  

The Board notes that to be adequate the examination report must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  Additionally, an opinion is probative only if it is supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The August 2014 examiner cited general principles and did not discuss any risk factors specific to this Veteran's development of DJD.  Moreover, with regard to aggravation due to altered gait mechanics, the examiner acknowledged that there were many doctors who accepted this theory and spent more time explaining the rationale behind the opposing view, than supporting his finding that there was no basis for concluding altered gait mechanics aggravates or produces symptoms in a previously asymptomatic opposing lower extremity.  Moreover, in stating that an injury in one extremity rarely causes a major problem in an uninjured extremity, the examiner misapplied the requirements for establishing aggravation.  Pursuant to 38 C.F.R. § 3.310 (b), "any increase in severity" of a non-service connected condition due to or the result of a service-connected disability is sufficient.  The examiner's statement implies that major or significant aggravation must be present to support a finding of aggravation.  Accordingly, the August 2014 examination report is inadequate. 

With regard to the Veteran's claimed lung disability, she was provided an examination in July 2010.  The examiner diagnosed the Veteran with a benign left lung nodule.  The examiner opined that the Veteran's left lung nodule was a diagnosis with a clear and specific etiology and diagnosis and was not an undiagnosed illness.  The examiner also opined that the Veteran's left lung nodule was less likely than not related to service or a presumptive condition.  However, the examiner provided no rationale or explanation to support his findings.  Accordingly, his negative nexus opinion is inadequate.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  On remand the Veteran should be provided a VA examination to determine the etiology of her left lung nodule.  

With regard to the Veteran's sinusitis claim, the VA examination reports of record did not diagnose the Veteran with sinusitis.  Accordingly, the record does not contain an etiological opinion.  However, subsequent to those examination reports, VA treatment records note repeated bouts of acute sinusitis and ongoing sinus complaints.  Having reopened the claim, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's recurrent sinusitis.  

With regard to the Veteran's claim for service connection for hay fever, the record indicates that a VA examination was not provided.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

During the pendency of the appeal, VA treatment records indicate that the Veteran has been diagnosed with allergic rhinitis.  She has also been treated for nasal congestion, productive cough, and watery eyes.  While the Veteran's STRs do not specifically indicate treatment for hay fever, she was treated for upper respiratory symptoms and infections; also, on her January 1997 hearing test questionnaire she reported hay fever or sinus problems.  The Board finds that the Veteran has satisfied the "low" threshold set forth in McLendon.  Therefore, a VA examination is warranted to determine whether the Veteran's current symptoms are etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records for the Veteran dated from November 2015 to present, to include all fee-based consultations and treatment records.  All attempts to obtain these records must be documented in the claims file.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any outstanding or updated treatment records related to her disabilities on appeal, to include records from UMMC, Lakeland Family Medicine Clinic, Dr. Tamburino, South Mississippi Psychiatric Group, and Medicomp Physical Therapy.  The RO must make two attempts to obtain any private medical records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the evidence is later obtained, the claim may be readjudicated.

3.  Thereafter, provide the Veteran with an appropriate VA examination to determine the current nature and severity of her service-connected plantar fasciitis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.

A complete rationale must be provided for any opinion offered.

4.  Thereafter, provide the Veteran with a VA examination to determine the current nature and severity of her service-connected PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.  The examiner should include a Global Assessment of Functioning (GAF) score.

A complete rationale must be provided for any opinion offered.

5.  Provide the Veteran an appropriate VA examination(s) to determine the nature and etiology of her left ankle and left knee disabilities.  The claims file and a copy of this remand must be available for review, and the examination report must reflect review of the claims file.  Any indicated diagnostic tests and studies should be accomplished.  Upon review of the record, the examiner is asked to address the following:

a.  Identify all applicable left ankle and left knee disabilities present during the pendency of the appeal.  

b.  State whether it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed left ankle disability began in service, was caused by service, or is otherwise related to active service.

c.  State whether it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed left knee disability began in service, was caused by service, or is otherwise related to active service.

d.  If any left ankle or left knee arthritis is diagnosed, state whether it at least as likely as not (i.e. a 50 percent probability or more) that it manifested to a compensable degree within the one year presumptive period following the Veteran's separation from active service.

In addressing DJD of the left knee, the examiner should address the August 2008 VA treatment record indicating that left knee x-rays showed a surprising amount of degenerative change in the medial compartment.

e.  If the above opinion on direct service connection is negative then state whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left ankle disability is caused or aggravated by the Veteran's service-connected plantar fasciitis.

f.  If the above opinion on direct service connection if negative, then state whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left knee disability is caused or aggravated by the Veteran's service-connected plantar fasciitis.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale should be given for any opinion provided.

6.  Provide the Veteran an appropriate VA examination(s) to determine the nature and etiology of her left lung nodule and any other diagnosable lung condition.  The claims file and a copy of this remand must be available for review, and the examination report must reflect review of the claims file.  Any indicated diagnostic tests and studies should be accomplished.  Upon review of the record, the examiner is asked to address the following:

a.  Identify all applicable lung conditions, to include a left lung nodule, present during the pendency of the appeal.  

b.  State whether the any diagnosed lung disorder, to include her left lung nodule, is consistent with a clinically known diagnosis, or is due to an undiagnosed illness(es).

c.  State whether it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed lung condition began in service, was caused by service, or is otherwise related to active service.

A complete rationale should be given for any opinion provided.

7.  Provide the Veteran an appropriate VA examination(s) to determine the nature and etiology of her recurrent sinusitis and allergic rhinitis.  The claims file and a copy of this remand must be available for review, and the examination report must reflect review of the claims file.  Any indicated diagnostic tests and studies should be accomplished.  Upon review of the record, the examiner is asked to address the following:

a.  Identify all applicable sinus, nasal, or allergy disorders.

b.  The examiner should state whether any sinus, nasal, or allergy disorder is consistent with a clinically known diagnosis, or is due to an undiagnosed illness(es).

c.  State whether it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed sinus, nasal, or allergy disorder began in service, was caused by service, or is otherwise related to active service.

A complete rationale should be given for any opinion provided.
8.  Finally, readjudicate the claims.  If any benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


